DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ching Kwok (Reg. No. 72887) on 08/22/2022 (also see interview summary).


For claims 1, 11, and 18:
1. (Currently Amended) A semiconductor memory device comprising: 
a plurality of memory bank groups configured to be accessed in parallel; 
an internal memory bus configured to receive external data from outside the plurality of memory bank groups; and 
a first computation circuit configured to: 
receive internal data from a first memory bank group of the plurality of memory bank groups during each first period of a plurality of first periods; 
receive the external data through the internal memory bus during each second period of a plurality of second periods, the second period being shorter than the first period; and 
perform a processing in memory (PIM) arithmetic operation on the internal data and the external data during each second period; and 
the performance of the PIM arithmetic operations includes an implementation of a first PIM arithmetic operation of the PIM arithmetic operations using one of the internal data, prior to receipt of a different other of the internal data for use in a next PIM arithmetic operation of the PIM arithmetic operations.

11. (Currently Amended) A method of operating a computation circuit in a semiconductor memory device, the semiconductor memory device comprising a plurality of memory bank groups configured to be accessed in parallel, an internal memory bus configured to receive external data from outside the plurality of memory bank groups, and the computation circuit, the method comprising: 
receiving internal data from a first memory bank group of the plurality of memory bank groups during each first period of a plurality of first periods; 
receiving the external data through the internal memory bus during each second period of a plurality of second periods, the second period being shorter than the first period; 
performing a processing in memory (PIM) arithmetic operation on the internal data and the external data during each second period; and 
the performance of the PIM arithmetic operations includes an implementation of a first PIM arithmetic operation of the PIM arithmetic operations using one of the internal data, prior to receipt of a different other of the internal data for use in a next PIM arithmetic operation of the PIM arithmetic operations.

18. (Currently Amended) A semiconductor memory device comprising: 
a plurality of memory banks configured to be accessed in parallel; 
an internal memory bus configured to receive external data from outside the plurality of memory banks; and 
a first computation circuit configured to: 
receive internal data from a first memory bank of the plurality of memory banks during each first period of a plurality of first periods; 
receive the external data through the internal memory bus during each second period of a plurality of second periods, the second period being shorter than the first period; and 
perform a processing in memory (PIM) arithmetic operation on the internal data and the external data during each second period; and 
the performance of the PIM arithmetic operations includes an implementation of a first PIM arithmetic operation of the PIM arithmetic operations using one of the internal data, prior to receipt of a different other of the internal data for use in a next PIM arithmetic operation of the PIM arithmetic operations.

For claim 28:
28. (Canceled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant claims for a semiconductor memory device comprising: 
a plurality of memory bank groups configured to be accessed in parallel; 
an internal memory bus configured to receive external data from outside the plurality of memory bank groups; and a first computation circuit configured to: receive internal data from a first memory bank group of the plurality of memory bank groups during each first period of a plurality of first periods; receive the external data through the internal memory bus during each second period of a plurality of second periods, the second period being shorter than the first period; perform a processing in memory (PIM) arithmetic operation on the internal data and the external data during each second period; and the performance of the PIM arithmetic operations includes an implementation of a first PIM arithmetic operation of the PIM arithmetic operations using one of the internal data, prior to receipt of a different other of the internal data for use in a next PIM arithmetic operation of the PIM arithmetic operations.
The primary reasons for indication of allowable subject matter is the limitation in
combination of all the limitation, such as the specific limitation that further describes the performance of the PIM arithmetic operations includes an implementation of a first PIM arithmetic operation of the PIM arithmetic operations using one of the internal data, prior to receipt of a different other of the internal data for use in a next PIM arithmetic operation of the PIM arithmetic operations.
.
Sheffler — US 20120117317
Sheffler discloses an integrated circuit memory device that perform modify logic
operation such as arithmetic operation (add, subtract, multiply, divide). As shown in figure 1A,
Sheffler discloses the memory device that includes a plurality of memory core and modify logic,
where receives internal read data from the memory core and receive an external operand from
an external source. As shown in figure 5, Sheffler further teaches steps of retrieving read data in
first period and a step of receiving external in second period, wherein the second period is shorter than the first period. However, Sheffler does not explicitly teach the performance of the PIM arithmetic operations includes an implementation of a first PIM arithmetic operation of the PIM arithmetic operations using one of the internal data, prior to receipt of a different other of the internal data for use in a next PIM arithmetic operation of the PIM arithmetic operations.

	Walker — US 20100312997
Walker discloses a memory device includes a compute engine comprises of one
or more ALU to perform arithmetic operation, wherein each ALU may perform an operation on
an entire operand, such that one or more operands maybe processed in parallel by one or more
ALUs in the internal processor. Furthermore, as shown in figure 2, Walker discloses a
computing engine buffer block to store the result of the compute engine before they are written
to the memory array 36. However, Walker does not explicitly disclose the performance of the PIM arithmetic operations includes an implementation of a first PIM arithmetic operation of the PIM arithmetic operations using one of the internal data, prior to receipt of a different other of the internal data for use in a next PIM arithmetic operation of the PIM arithmetic operations.

Sumbul — US 20200026498
Sumbul discloses a memory circuit includes a number of multiply-accumulate circuit that
are dynamically configurable. The MAC circuit can either compute an output based on
computation of X elements of the input vector with the weight vector or to compute output based
on computation of a single element with the weight vector. As shown in figure 4A, the operation
is performed by multiplying column of x input buffer with the same weight in each cycle.
However, Sumbul does not explicitly teach the performance of the PIM arithmetic operations includes an implementation of a first PIM arithmetic operation of the PIM arithmetic operations using one of the internal data, prior to receipt of a different other of the internal data for use in a next PIM arithmetic operation of the PIM arithmetic operations.
	Therefore, none of the closes found prior art teaches the limitation as recited in claims 1, 11, 18 and 21. Thus claims 1-27 claims are allowed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764

/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182